DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-7 are allowable. The restriction requirement among (i.e. Group I-III), as set forth in the Office action mailed on 03/02/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of fully is withdrawn. Claims 8-13, directed to remain withdrawn from further consideration because they do not all require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-13 are allowed.
Regarding the subject matter of the instant application, they are deemed novel and non-obvious over the prior art of record. The prior art teaches a device for smoking a smokeable material comprising an upper bowl which has a recess in which smokeable material is positioned and a chimney which is open towards the inside of the upper bowl in order to collect smoke generated by the combustion of the smokeable material, the upper bowl comprising, inside the recess, positioning surfaces designed to be able to position a capsule inside the recess of the upper bowl, said capsule containing the smokeable material, the device for smoking comprises a perforator which is suitable for producing at least a first opening for circulating hot air through a wall of the capsule while said capsule is positioned in the recess of the upper bowl and is in abutment against the positioning surfaces. The prior art does not explicitly disclose he perforator comprises at least one tube provided with a formed cutting edge at a first terminal end of the tube, said cutting edge being suitable for producing a perforation in the capsule wall, the tube being designed to create the first opening for circulating hot air through the wall of the capsule, said tube opening opposite the chimney to enable a hot air flow to be circulated between the tube and the chimney. There is no teaching, reasonable suggestion or motivation to modify the prior art to correspond with the claimed invention, therefore it would have been nonobvious to one of ordinary skill of the art before the effective filing date of the claimed invention to arrive at the claimed subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                        

/ERIC YAARY/Examiner, Art Unit 1747